Citation Nr: 1527407	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ear disability other than hearing loss and tinnitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a psychiatric disability other than depression (to include PTSD), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral ear disability other than hearing loss and tinnitus, to include residuals of ruptured eardrums.

6.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected disabilities.
7.  Entitlement to an initial rating higher than 40 percent for urinary frequency.

8.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

9.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

10.  Entitlement to an initial rating higher than 30 percent for constipation, diverticulitis, and lymphocytic colitis.

11.  Entitlement to a rating in excess of 10 percent for a right wrist strain.

12.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left wrist.

13.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

15.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) from November 2010, August 2011, and September 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the November 2010 decision, the RO made the following determinations: granted service connection for radiculopathy of the right and left lower extremities and assigned initial 10 percent disability ratings, both effective from July 30, 2010; denied the Veteran's petition to reopen a claim of service connection for PTSD with depression as new and material evidence had not been submitted; granted an increased (10 percent) rating for a right wrist strain; and denied entitlement to ratings in excess of 10 percent for a left wrist strain and degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

In the August 2011 decision, the RO denied entitlement to a TDIU.  Also, in the September 2013 decision, a Decision Review Officer made the following determinations: denied the Veteran's petition to reopen a claim of service connection for bilateral eardrum ruptures as new and material evidence had not been submitted; granted service connection for urinary frequency and assigned an initial 40 percent disability rating, effective from September 15, 2011; granted service connection for constipation, diverticulitis, and lymphocytic colitis and assigned an initial 30 percent disability rating, effective from September 15, 2011; denied entitlement to service connection for dry eye syndrome and Meibomian gland dysfunction; and denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.

The issues of entitlement to service connection for a psychiatric disability other than depression, a bilateral ear disability other than hearing loss and tinnitus, and a bilateral eye disability, entitlement to higher initial ratings for right and left lower extremity radiculopathy and the service-connected gastrointestinal disability, entitlement to an increased rating for degenerative joint disease of the lumbar spine with intervertebral disc syndrome, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a bilateral ear disability other than hearing loss and tinnitus was originally denied in an August 1989 rating decision on the basis that there was no medical evidence of any ear disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for a psychiatric disability was originally denied in a March 2007 rating decision on the basis that there was no competent evidence of a relationship between the disability and service (including any verified stressor) or of any relationship between the disability and any service-connected disability; the Veteran submitted a timely notice of disagreement with this decision and a statement of the case was issued in March 2008, but he did not file a substantive appeal with respect to the issue of entitlement to service connection for a psychiatric disability.

3.  Evidence received since the August 1989 and March 2007 RO decisions includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claims of service connection for a bilateral ear disability other than hearing loss and tinnitus and a psychiatric disability, the absence of which was the basis of the previous denials.

4.  Depression is related to service.

5.  Since September 15, 2011, the Veteran's urinary frequency has not caused any urine leakage.

6.  The Veteran's right wrist strain has not caused ankylosis.

7.  The Veteran's degenerative joint disease of the left wrist has not caused ankylosis.

8.  The Veteran is service-connected for the following disabilities: urinary frequency, rated 40 percent disabling; constipation, diverticulitis, and lymphocytic colitis, rated 30 percent disabling; tinnitus, rated 10 percent disabling; degenerative joint disease of the lumbar spine with intervertebral disc syndrome, rated 10 percent disabling; degenerative joint disease of the left wrist, rated 10 percent disabling; a right wrist strain, rated 10 percent disabling; right lower extremity radiculopathy, rated 10 percent disabling; left lower extremity, rated 10 percent disabling; bilateral hearing loss, rated noncompensable; and erectile dysfunction, rated noncompensable.  The Board is also granting service connection for depression.  The Veteran's combined disability rating is currently 80 percent.

9.  The Veteran's service-connected disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The RO's August 1989 and March 2007 decisions that denied the claims of service connection for a bilateral ear disability other than hearing loss and tinnitus and a psychiatric disability are final.  38 U.S.C.A. § 7105(a), (b)(2), (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 19.32, 20.200, 20.302, 20.1103 (2014). 

2.  The evidence received since the August 1989 and March 2007 decisions is new and material and sufficient to reopen the claims of service connection for a bilateral ear disability other than hearing loss and tinnitus and a psychiatric disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  Depression was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b).

4.  The criteria for an initial rating higher than 40 percent for urinary frequency have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Codes (DC) 7512 (2014).

5.  The criteria for a rating in excess of 10 percent for a right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5214-5215 (2014).

6.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5214-5215 (2014).

7.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the Board's favorable decision is reopening the claims of service connection for a bilateral ear disability other than hearing loss and tinnitus and a psychiatric disability and as the Board is granting service connection for depression and a TDIU, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the appeal for a higher initial rating for urinary frequency, the appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With respect to the claim for increased ratings for the service-connected wrist disabilities, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for the service-connected right and left wrist disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2010 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The September 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The September 2010 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The September 2010 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his service-connected wrist disabilities or urinary frequency.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected wrist disabilities and urinary frequency.   
In an April 2013 statement (VA Form 21-4138) and his May 2013 substantive appeal (VA Form 9), the Veteran and his representative contended that a February 2013 VA examination conducted for purposes of assessing the severity of the service-connected wrist disabilities was inadequate.  Specifically, it was claimed that the examiner who conducted the examination was "antagonistic, biased, disrespectful, and demeaning" towards the Veteran and that she did not accurately report the Veteran's symptoms.   

Initially, it is noted that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Neither the Veteran nor his representative have presented any specific challenge to the qualifications of the examiner who conducted the February 2013 VA examination, other than to note that the examiner was reportedly "antagonistic, biased, disrespectful, and demeaning" and did not accurately report the Veteran's symptoms.  The February 2013 VA examination report contains the findings necessary to rate the Veteran's wrist disabilities and was the product of an in-person examination and consideration of the Veteran's reported symptoms.  Hence, the February 2013 VA examination is adequate and a new examination is not required.

Analysis

I. Petitions to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the present case, the RO initially denied the Veteran's claim of service connection for a bilateral ear disability other than hearing loss and tinnitus in an August 1989 rating decision on the basis that there was no medical evidence of any ear disability. Specifically, the RO explained that the Veteran was treated for a small rupture in the center of the left eardrum in April 1973, but no treatment was felt necessary and there was no indication of any right ear problem or of any residuals of the small rupture of the left eardrum.  The Veteran was notified of the RO's decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the April 1989 decision became final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The RO initially denied the Veteran's claim of service connection for a psychiatric disability (identified as PTSD with depression) in a March 2007 rating decision on the basis that there was no competent evidence of a relationship between the disability and service (including any verified stressor) or of a relationship between the disability and any service-connected disability.  The RO explained that there was no evidence of any treatment for PTSD, depression, or an anxiety disorder in the Veteran's service treatment records and that his separation examination was negative for any psychiatric conditions.  There was no evidence of the Veteran's claimed assault or any changes in his behavior in his service records and the earliest report of sexual trauma was not evident until June 2005.  Also, there was no evidence establishing a link between the Veteran's depression and his service-connected disabilities.  Overall, the evidence was insufficient to verify the Veteran's reported stressor in service and the evidence did not show that his claimed psychiatric disability occurred in or was caused by service or was caused by service-connected disabilities.

The Veteran submitted a timely notice of disagreement with the March 2007 denial of service connection for a psychiatric disability in April 2007 and a statement of the case was issued in March 2008.  A timely substantive appeal (VA Form 9) with respect to the March 2007 decision was not received.   

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify the issue of entitlement to service connection for a psychiatric disability following the March 2008 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a substantive appeal pertaining to the claim of service connection for a psychiatric disability following the March 2008 statement of the case, the RO closed the appeal.  The RO did not certify this issue to the Board and no further action was taken by the RO to suggest that this issue was on appeal.  Thus, the March 2007 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the August 1989 and March 2007 denials include a December 1998 VA discharge summary, a May 2007 letter from the Veteran's sister, VA examination reports dated in June 2004 and September 2010, a September 2011 statement from a VA psychiatrist, and an October 2012 VA mental health physician note.  These records include diagnoses of bilateral hearing loss, tinnitus, and PTSD related to military sexual trauma, reports of behavior changes following the Veteran's entrance into service, and a medical opinion that "there is at least a 51 percent chance that the current [psychiatric] disability is related to [the Veteran's] trauma which was incurred during  . . . service."

Service connection has already been granted for tinnitus and bilateral hearing loss.  Nevertheless, in light of the Veteran's reports of ruptured eardrums in service, the clinical evidence of a ruptured left eardrum in his service treatment records, and his report during the September 2010 VA examination of tinnitus having its onset in service, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have an ear disability other than hearing loss and tinnitus that may be related to service.  The additional evidence also suggests that the Veteran has a current psychiatric disability which is related to service.  In this regard, evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As discussed below, the evidence triggers VA's duty to provide VA examinations to assess the nature and etiology of any current ear disability other than hearing loss and tinnitus and any current psychiatric disability other than depression.  The evidence is, therefore, new and material, and the claims of service connection for a bilateral ear disability other than hearing loss and tinnitus and a psychiatric disability are reopened.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2011 VA mental health physician note includes a diagnosis of recurrent major depressive disorder.  Hence, a current psychiatric disability has been demonstrated.

The Veteran contends that his current psychiatric disability is related to a sexual assault that he experienced in service.  He reportedly began to experience psychiatric symptoms following the assault and has engaged in substance abuse throughout his post-service years.

Initially, the Board acknowledges that the Veteran has occasionally made statements alluding to a history of psychiatric problems prior to service.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran is competent to report psychiatric symptoms prior to service, a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing psychiatric disability and the Veteran's June 1972 entrance examination was normal.  Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

The Veteran is competent to report an in-service sexual assault.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible and an in-service sexual assault is conceded for purposes of the diagnosed psychiatric disabilities other than PTSD (including depression).  

The only medical opinion as to the etiology of the Veteran's current depression is that of the VA psychiatrist who provided the September 2011 statement.  The psychiatrist explained that she was treating the Veteran for his psychiatric disability and she opined that there was at least a 51 percent chance that the Veteran's current psychiatric disability (including recurrent major depression) was related to his military sexual trauma in service.  The psychiatrist reasoned that despite trying several medications for his depression, the Veteran continued to experience impaired mood, energy, interest, and concentration and occasional thoughts of suicide.  He reportedly experienced nightmares 2 to 3 times each week related to images of his sexual trauma in service, was isolated, and was irritable with others.  After his separation from service, he used illicit drugs and alcohol in an attempt to cope with his painful emotions after being assaulted in service and feeling ashamed to discuss it with anyone.

The September 2011 opinion was based upon treatment of the Veteran and a review of his reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of the September 2011 opinion, the Veteran's competent and credible reports of an in-service stressor and subsequent psychiatric symptoms, and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed depression have been met.  Hence, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

III. Higher Initial Rating/Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

A. Urinary Frequency

The Veteran's urinary frequency is rated under 38 C.F.R. § 4.115b, DC 7512 as chronic cystitis.  Under DC 7512, chronic cystitis is rated as a voiding dysfunction under 38 C.F.R. § 4.115a.  A voiding dysfunction may be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

As applicable in this case, where a diagnostic code refers to the criteria for a voiding dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  A maximum schedular 30 percent rating is provided for obstructed voiding.  Under the criteria for urinary frequency, a 40 percent rating is warranted for daytime voiding interval of less than one hour or awakening to void five or more times per night.  This is the maximum schedular rating for urinary frequency.  Id.

Under the criteria for urine leakage (including continual urine leakage, post surgical urinary diversion, urinary incontinence, and stress incontinence), a 40 percent rating is warranted for urinary leakage which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A maximum 60 percent schedular rating is warranted for urinary leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

An April 2011 VA examination report, the Veteran's September 2011 claim (VA Form 21-4138), a December 2011 statement from the Veteran's friend, and an April 2013 statement from the Veteran (VA Form 21-4138)  indicate that he reportedly experienced a history of excessive daytime urinary frequency and nocturia, which he described as a daytime voiding interval of 2 to 3 hours and nocturia 3 to 6 times per night.  He did not experience any abnormal flow, urgency, dysuria, hesitancy, urethral discharge, flank pain, hematuria, stones, urinary incontinence, obstructed voiding, or repetitive urinary tract infection.

During VA examinations conducted in July 2013, the Veteran reported that he had developed urinary difficulties after starting opiates for pain control.  His urinary frequency was every 1 to 2 hours during the day and 5 to 6 episodes per night.  He also experienced marked urinary hesitancy and pupillar miosis.  However, there was no urine leakage/incontinence (e.g, dribbling) and his voiding dysfunction did not require the use of an appliance.  There was no history of any urethral or bladder calculi, recurrent symptomatic bladder, urethral, urinary tract, or kidney infections, or bladder or urethral fistula, stricture, neurogenic bladder, bladder injury, or bladder surgery.  Also, there was no related benign or malignant neoplasm or metastases or scars.  The Veteran was diagnosed as having urinary retention.  This disability impacted his ability to work in that he had to make 4 to 8 bathroom visits in an 8 hour shift.

The above evidence indicates that the Veteran experiences urinary frequency and hesitancy.  As a result of his service-connected urinary disability, he is already in receipt of a rating that is in excess of or equal to the maximum schedular ratings for obstructed voiding and urinary frequency (i.e., 30 percent and 40 percent ratings, respectively) under the criteria for rating a voiding dysfunction.  A higher rating requires evidence of urine leakage.  There is no evidence of any urine leakage since the effective date of service connection and the Veteran specifically denied any such leakage/incontinence during the April 2011 and July 2013 VA examinations.    In the absence of any urine leakage, an initial rating higher than 40 percent for urinary frequency is not warranted at any time since the effective date of service connection and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7512.

B. Right and Left Wrist Disabilities

The Veteran's degenerative joint disease of the left wrist is rated under 38 C.F.R. § 4.71a, DCs 5010-5215.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's left wrist disability has been partially described as traumatic arthritis (DC 5010), which has been rated on the basis of limitation of motion of the wrist under DC 5215.  His right wrist strain is also rated under DC 5215.

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5215, a 10 percent rating is warranted for both the minor and major extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  Id.  A higher rating under DC 5214 requires evidence of ankylosis.

An August 2010 VA licensed practical nurse drop-in note and a September 2010 VA examination report indicate that the Veteran reported worsening bilateral wrist pain and stiffness.  He also experienced "popping" sensations of the wrists and morning stiffness associated with inflammatory arthritis.  He did not require any bedrest due to inflammatory arthritis.  He took medications to treat his symptoms, but the response to the treatment was poor.  Severe flare ups of wrist pain occurred with any wrist gripping, pushing, and twisting, lasted for 4 to 12 hours at a time, were not alleviated by medications, and prevented the Veteran from performing industrial equipment maintenance, fishing, climbing, golfing, or performing yard or house work.  There was no history of any hospitalizations, surgery, episodes of dislocation, or benign or malignant cancer related to the wrist disabilities and the Veteran did not have any wrist prosthesis.

Examination revealed that the Veteran was right hand dominant and that there was pain with any range of motion of the wrists bilaterally.  There was no ankylosis of the wrist joints.  The ranges of motion of the left wrist were recorded as dorsiflexion to 35 degrees, palmar flexion to 50 degrees, radial deviation to 15 degrees, and ulnar flexion to 35 degrees.  Following 5 repetitions of the ranges of motion, these values were recorded as 20 degrees, 45 degrees, 15 degrees, and 30 degrees, respectively.  There was pain, fatigue, and weakness of the left wrist after the initial and 5th ranges of motion, but there was no lack of endurance or incoordination.
As for the right wrist, the ranges of motion were recorded as dorsiflexion and palmar flexion to 65 degrees, radial deviation to 15 degrees, and ulnar flexion to 35 degrees.  Following 5 repetitions of the ranges of motion, these values were recorded as 45 degrees, 60 degrees, 15 degrees, and 40 degrees, respectively.  There was pain of the right wrist after the initial and 5th ranges of motion, but there was no fatigue, weakness, lack of endurance, or incoordination.  

Moreover, there was painful motion, tenderness, abnormal movement, and guarding of movement associated with both wrists, but no edema, effusion, instability, redness, or heat.  The range of motion most limited after repetitive use was dorsiflexion bilaterally.  X-rays of the right wrist revealed a small bony ossicle at the tip of the ulnar styloid consistent with a nonunited ossification center, but there was no evidence of any arthritis/degenerative changes or fracture.  X-rays of the left wrist revealed old trauma involving the left carpal navicular and extensive degenerative changes in the carpal and the radiocarpal region and soft tissue calcification at the dorsum of the left wrist.  There was evidence of arthritis/degenerative changes and evidence of a fracture on the left.  Diagnoses of degenerative joint disease of the left wrist status post fracture and a right wrist strain were provided.  There was no wrist instability noted during the examination and no related scars.

An October 2010 VA physical medicine rehabilitation note and the Veteran's September 2011 notice of disagreement include reports of wrist pain, swelling, and limitation of motion.  As a result of his bilateral wrist disability, the Veteran was unable to hold onto tools.  He constantly wore a left wrist brace and this wrist was the most problematic in terms of lack of function and pain.  An examination revealed an obvious deformity of the left wrist consistent with a previous fracture.  There was limited range of left wrist motion in all planes and although his left hand grip strength was good, it was decreased compared to the right.

During the April 2011 VA examination, the Veteran reported that he experienced progressively worsening bilateral wrist symptoms.  His left wrist was the most problematic and he constantly wore a brace on that wrist.  The response to the brace was only fair.  There was muscle fatigability and left wrist pain, stiffness, and swelling.  Severe flare ups of joint disease occurred every 2 to 3 weeks, lasted for 3 to 7 days at a time, were precipitated by over use, and caused the Veteran to use the other hand.  He had retired in 2001 because he was unable to hold tools due to his wrist disabilities.

Examination revealed that the dorsum of the left wrist was swollen and tender and that the left wrist was tender at the anatomical snuff box.  The right wrist was tender distal to the ulnar styloid process and at the triangular fibrocartilage complex.  The ranges of right wrist motion were recorded as flexion to 60 degrees, extension to 70 degrees, radial deviation to 18 degrees with pain at the end point of motion, and ulnar deviation to 40 degrees with pain at the end point of motion.  The ranges of left wrist motion were recorded as flexion to 45 degrees, extension to 38 degrees, radial deviation to 12 degrees, and ulnar deviation to 30 degrees.  There was pain at the end points of all ranges of left wrist motion.  There was objective evidence of pain on active motion and after at least 3 repetitions of the ranges of motion bilaterally, but there were no additional limitations of right or left wrist motion after repetitive motion.  

Furthermore, there was impaired grip strength (4/5) of the left hand due to degenerative joint disease of the left wrist, but there was no impaired strength or dexterity of the right hand.  Upper extremity reflexes were normal (2+) bilaterally.  Motor strength associated with finger flexion and abduction and thumb opposition was somewhat impaired (4/5) on the left, but motor strength in the upper extremities was otherwise normal (5/5) bilaterally.  X-rays of the right wrist revealed a well-corticated bony density distal to the ulnar styloid process suggesting previous trauma or accessory ossicle.  There was only minimal, if any, degenerative change of the first metacarpal joint.  The radiocarpal joint was well maintained.  X-rays of the left wrist revealed an old scaphoid fracture and degenerative joint disease.  A bone scan revealed an abnormal increased uptake in the left wrist.  The Veteran was diagnosed as having bilateral degenerative joint disease of the wrists.  This disability impacted his ability to work in that he was assigned different duties, he experienced increased absenteeism, he was unable to grasp tools and carry objects, he experienced decreased manual dexterity and upper extremity strength, had difficulty lifting, carrying, and reaching, and experienced pain.
A December 2011 statement from the Veteran's friend and a June 2012 VA outpatient evaluation note reflect that the Veteran's left wrist was reportedly constantly swollen, that he had "no grip" in his left hand, and that he always wore a wrist brace.  He always dropped things and had difficulty doing the dishes.  The Veteran reported that he experienced increased right wrist discomfort

The report of a VA examination dated in February 2013 reflects that the Veteran reportedly experienced weakness and intermittent shooting pain from both wrists into the forearms.  Flare ups of wrist symptoms occurred, during which the Veteran was unable to do anything with his hands and used a wrist brace.  He experienced difficulty squeezing his hands and he sometimes had no strength in his hands.

The ranges of right wrist motion were recorded (at two different places in the examination report) as palmar flexion to 25 degrees, dorsiflexion to 20 degrees, radial deviation to 15 degrees, and ulnar deviation to 20 degrees.  The ranges of left wrist motion were recorded (at two different places in the examination report) as palmar flexion to 15 degrees, dorsiflexion to 40 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  There was no objective evidence of painful motion on the left or right.  The ranges of motion generally remained the same following repetitions of the ranges of motion, except that right wrist radial deviation and ulnar deviation were to 10 degrees and 30 degrees, respectively, and left wrist radial deviation and ulnar deviation were to 15 degrees and 20 degrees, respectively.  There was no additional limitation in the ranges of motion following repetitive-use testing.  There was functional loss/functional impairment of both wrists in terms of less movement than normal and pain on movement and there was functional loss/functional impairment of the left wrist in terms of swelling and deformity.  There was no weakened movement, excess fatigability, incoordination, or atrophy of disuse.

Moreover, muscle strength associated with wrist flexion and extension was impaired (2/5) bilaterally, but there was no localized tenderness or pain on palpation of joints/soft tissue of either wrist, there was no wrist ankylosis, the Veteran had not undergone a total wrist replacement or any other wrist surgery, he did not have any scarring associated with his wrist disabilities, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Diagnoses of degenerative joint disease of the left wrist and a right wrist strain were provided.  These disabilities impacted the Veteran's ability to work in that he experienced discomfort with use of both hands.

The examiner who conducted the February 2013 VA examination noted that the ranges of motion were dramatically different from 2011 and that the Veteran reported that his wrists were more painful since that time, but that the Veteran denied any new injury, there was minimal "STS" enlargement at the dorsum of the left wrist, the right wrist appeared normal, and there was no atrophy or skin changes.  Overall, the examiner doubted the sincerity of the examination.  The Veteran was able to care for himself and his dog, he lived alone in a house, and was able to drive.  There were no calluses, marks, or tanning of the skin to indicate chronic support wear, the Veteran's supports appeared to be in great shape, he did not use any assistive devices at home for his hands, and he did not have any difficulty putting on shoes with laces, dressing, or getting up from a chair or table without braces.  

In a March 2013 statement, the Veteran's friend reported that the Veteran wore wrist braces on both wrists, that he experienced shooting pain up his arms if he did not wear the braces, that his hand grip was impaired bilaterally, and that he would drop things "all the time."

The above evidence reflects that there is a bilateral wrist disability with pain, stiffness, popping, painful motion, limitation of motion, tenderness, guarding of movement, weakness, and swelling.  Also, there is left wrist fatigue and deformity and impaired grip strength on the left.  However, there is no evidence of any wrist ankylosis at any time during the claim period and the September 2010 and February 2013 VA examination reports specifically noted the absence of ankylosis.  Where, as here, a veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Two 10 percent ratings have been assigned under DC 5215 on the basis of limitation of right and left wrist motion.  As the evidence does not reflect that there is any ankylosis of either wrist, ratings in excess of 10 percent for the service-connected wrist disabilities under DCs 5214 and 5215 are not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5214, 5215.

The Board acknowledges that there is evidence of wrist arthritis.  However, both degenerative and traumatic arthritis are rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  As the Veteran is already in receipt of 10 percent ratings under DC 5215 on the basis of limitation of wrist motion, a separate rating on the basis of wrist arthritis would constitute prohibited pyramiding and is not warranted. 38 C.F.R. § 4.14 (2014).

C. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's urinary and wrist disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his urinary symptoms are all contemplated by DC 7512 in that this diagnostic code provides a rating based upon the severity of any voiding dysfunction (to include the Veteran's urinary frequency).  Also, his wrist symptoms are all contemplated by DCs 5003, 5010, and 5215 in that these diagnostic codes provide a rating based upon the extent to which all of the reported wrist symptoms (including arthritis and functional factors such as weakness (e.g., decreased hand grip) and pain) cause overall limitation of motion and function of the wrists.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

IV. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: urinary frequency, rated 40 percent disabling; constipation, diverticulitis, and lymphocytic colitis, rated 30 percent disabling; tinnitus, rated 10 percent disabling; degenerative joint disease of the lumbar spine with intervertebral disc syndrome, rated 10 percent disabling; degenerative joint disease of the left wrist, rated 10 percent disabling; a right wrist strain, rated 10 percent disabling; left lower extremity radiculopathy, rated 10 percent disabling; right lower extremity radiculopathy, rated 10 percent disabling; bilateral hearing loss, rated noncompensable; and erectile dysfunction, rated noncompensable.  The Board has also granted service connection for depression. The Veteran's combined disability rating is currently 80 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Medical records dated from December 1998 to January 2006, VA examination reports dated in April 2005 and June 2007, a June 2003 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526), a May 2005 letter from a former employer, statements from the Veteran dated in February 2005 and March 2011, his SSA disability records, and "Veteran's Application for Increased Compensation Based on Unemployability" forms (VA Form 21-8940) dated in December 2010 and August 2012 reveal that the Veteran has a high school diploma, has completed "some college," and received a certificate in motorcycle repair.  He was imprisoned for varying periods following service for various offenses and had employment experience in mechanical work/industrial maintenance (which involved heavy lifting and carrying, flexibility, and standing).  He had lost some jobs due to drug use and contended that he was unable to work due to bilateral knee disabilities, a back disability, arthritis, memory loss, depression, hepatitis C, and hearing loss.  He secured a full time job in February 2005 as a mechanic, but he had to lie down after each shift due to back pain.  He was let go from this position in May 2005 because he was mentally and physically unable to perform the job (e.g., he was unable to follow instructions and would forget to complete essential tasks).  He unsuccessfully attempted to secure other jobs, has been unemployed since May 2005, and was granted SSA disability benefits for disorders of the back (discogenic and degenerative) and personality disorders.
In a March 2006 statement, a VA physician reported that the Veteran suffered from multiple medical problems, including chronic lumbar disc disease, chronic hepatitis C, and depression.  The physician considered him to be "totally disabled for any gainful employment."  There was no further explanation or reasoning provided for this opinion.

The physician who conducted an April 2011 VA examination opined that it was most likely that the Veteran was not able to engage in physical or sedentary work due to his service-connected disabilities.  Also, his non service-connected chronic hepatitis C and bilateral degenerative joint disease increased the likelihood that he was unable to perform physical or sedentary work.  The physician reasoned that the service-connected back and wrist disabilities reduced the Veteran's stamina to sit, stand, walk, etc., and that he must frequently change positions and use narcotics for pain control.  His wrist disabilities were bad enough that he would drop tools and have problems with fine manipulation.  Almost all sedentary jobs require the use of both hands and the Veteran did not have full use of either hand.  In addition, his non service-connected disabilities compounded his employment problems in that his hepatitis C resulted in fatigue and psychological effects and his knee disabilities limited his mobility (although his back disability was usually the reason that he stopped working).

The examiner who conducted the February 2013 VA examinations opined that it was likely ("as least as likely as not"/"50 percent or greater probability") that the Veteran would be able to perform light work in spite of his service-connected wrist and lower extremity neurologic disabilities and sedentary work in spite of his service-connected back disability.  Although there are no apparent specific explanations or rationales accompanying these opinions, the examiner noted that the Veteran did not experience any problems with voice quality, that he wore a hearing aid, that anemia could cause fatigue and nutritional deficiencies, that he used Ensure for diverticulitis, and that he experienced 2-3 stools a day.  Also, he needed to be able to stand and move as needed due to discomfort, he had a history of depression which appeared to be stable, he had not applied for or accepted work after he was laid off in 2005, he found it hard to find work due to his history of incarceration and drug use and had not tried to find work, and he had been told that his hepatitis C was progressing, that his treatment was not working, and that he was not a transplant candidate due to drug use.

The February 2013 opinions are entitled to minimal probative weight because they are not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The April 2011 opinion, however, was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Id.

Although the March 2006 opinion is of minimal probative value because it is not accompanied by any specific explanation or reasoning and takes into account some non service-connected disabilities, it at least supports the conclusion that the Veteran is unable to secure or follow any gainful employment due to his service-connected disabilities.

In sum, the evidence indicates that the Veteran has not engaged in any gainful employment since May 2005 and that he experienced difficulties with his prior employment due to his service-connected disabilities.  Although some of his non service-connected disabilities contribute to his inability to work, the April 2011 opinion indicates that his service-connected disabilities alone would impair his ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).



ORDER

As new and material evidence has been received, the claim of service connection for a bilateral ear disability other than hearing loss and tinnitus is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened and this aspect of the appeal is granted.

Entitlement to service connection for depression is granted.

Entitlement to an initial rating higher than 40 percent for urinary frequency is denied.

Entitlement to a rating in excess of 10 percent for a right wrist strain is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left wrist is denied.

Entitlement to a TDIU is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, the September 2011 statement from the VA psychiatrist includes a diagnosis of PTSD.  Also, the evidence reflects that the Veteran experiences hearing loss and tinnitus.  Thus, there is competent evidence of a current psychiatric disability other than depression and a current bilateral ear disability.  The Veteran contends that his current psychiatric disability is related to a sexual assault that he experienced in service and he reportedly began to experience psychiatric symptoms following the assault and has engaged in substance abuse throughout his post-service years.  In the alternative, he claims that his psychiatric disability is related to his service-connected disabilities.  He has also claimed that he ruptured both ear drums in service in an altercation.  Service treatment records include an April 1973 record of treatment for air coming out of the Veteran's left ear.  Examination revealed a small rupture in the center of the tympanic membrane.  There was no infection and the Veteran was not treated for this problem.

The VA psychiatrist who provided the September 2011 statement indicated that the Veteran's PTSD was "related to military sexual trauma."  Also, the Veteran has reported that tinnitus has been present ever since service.  As there is competent evidence of a current psychiatric disability other than depression that is related to an in-service stressor, VA's duty to obtain an examination as to the nature and etiology of any current psychiatric disability other than depression is triggered.  In addition, although the Veteran has already been granted service connection for hearing loss and tinnitus, the competent evidence of current bilateral ear disabilities, ruptured ear drums in service, and a continuity of ear symptomatology in the years since service nonetheless triggers VA's duty to obtain an examination as to the nature and etiology of any current bilateral ear disability other than hearing loss and tinnitus.

As for the claim of service connection for a bilateral eye disability, the Veteran claims that this disability is related to medications taken for his service-connected disabilities.  A VA examination was conducted in July 2013 and he was diagnosed as having dry eye syndrome and meibomian gland dysfunction.  The examiner who conducted the examination opined that the Veteran's ocular symptoms were not caused by or a result of the use of analgesic medications.  The examiner did not provide any specific explanation or reasoning for this opinion, but rather noted that the Veteran's symptoms would most likely improve with warm compresses over the eyelids, more liberal use of preservative free artificial tears, supplementation with omega 3s, and/or use of doxycycline for more than a month.  His symptoms were not likely to improve with simple discontinuation of his analgesic medications.

The July 2013 opinion is insufficient because it is not accompanied by any specific explanation or reasoning as to why the diagnosed dry eye syndrome and meibomian gland dysfunction were not caused by medication use for service-connected disabilities.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Also, the opinion only addresses whether the Veteran's current bilateral eye disability was caused by his service-connected disabilities.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2014).

With respect to the appeal for a higher initial rating for the service-connected gastrointestinal disability, a VA examination was conducted in July 2013 to assess the severity of this disability.  However, the examination report does not contain all of the information necessary to properly rate the disability, including the frequency and severity of any exacerbations or attacks of colitis.  Thus, a remand is necessary to afford the Veteran a new VA examination to assess the severity of his service-connected gastrointestinal disability.

A VA examination was conducted in February 2013 to assess the severity of the Veteran's service-connected back disability.  The ranges of motion of the thoracolumbar spine were reported and it was initially noted that there was no objective evidence of painful motion.  The examiner subsequently reported that there was functional loss/functional impairment of the thoracolumbar spine due to pain on movement.  She then concluded that the Veteran allegedly experienced pain in that he continually moaned during the examination, but that he moved easier when distracted and was able to sit in a hard back chair during the examination and get off and on the examination table unassisted despite his reports of pain.  An MRI confirmed the reason for the pain, but the quality and severity of the pain was in doubt.

The July 2013 examination is insufficient due to the conflicting information provided by the examiner as to whether there was any pain associated with spinal motion and as to the extent to which any such pain additionally limited spinal function.  Furthermore, the Veteran reported daily flare ups of back pain, but the examiner did not address whether and to what extent such flare ups cause functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's lower extremity radiculopathy during the VA back examination, the Board will defer adjudication of the appeal for higher initial ratings for the service-connected right and left lower extremity radiculopathy. 

As for the claim for SMC, the Veteran has not been afforded a VA examination to assess the impact of his service-connected disabilities on his activities of daily living and his ability to perform such activities independently.  Hence, he should also be scheduled for a VA aid and attendance examination upon remand to determine whether his service-connected disabilities render him housebound or in need of the regular aid and attendance of another person.

The claim for SMC is also inextricably intertwined with the service connection, higher initial rating, and increased rating issues that are being remanded.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported sexual trauma in service, however he has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of the reported in-service personal assault. Therefore, a remand is also necessary to advise the Veteran of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Also, a May 2004 VA mental health initial evaluation note, a September 2010 "Authorization and Consent to Release Information" form (VA Form 21-4142), and the Veteran's SSA disability records indicate that he has received relevant treatment at Santa Rita Jail, San Quentin, Vets Readjustment Counseling Service, and Berkeley Family Practice.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records shall also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the Board's decision with respect to the grant of service connection for depression and the grant of a TDIU and assign an initial disability rating for the now service-connected depression.

2.  The AOJ shall provide the Veteran with a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.
The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressor.  Provide a list of examples of such evidence, including evidence of behavior changes.  A copy of this letter must be included in the claims file.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, an ear disability, an eye disability, a gastrointestinal disability, a back disability, and a lower extremity neurologic disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, an ear disability, an eye disability, a gastrointestinal disability, a back disability, and a lower extremity neurologic disability from Santa Rita Jail, San Quentin (see the May 2004 VA mental health initial evaluation note), Vets Readjustment Counseling Service (see the September 2010 VA Form 21-4142), Berkeley Family Practice (page 4 of Form SSA 3368 in volume 3 of the claims file), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.
If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

4.  Obtain and associate with the claims file all updated records of the Veteran's treatment from the VA Palo Alto Health Care System; the VA Northern California Health Care System; the VA St. Louis Health Care System; the VA Medical Center in Poplar Bluff, Missouri; the VA Medical Center in Kansas City, Missouri; the VA Medical Center in Columbia, Missouri; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his claimed in-service assault and all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than depression, to include PTSD.  All indicated tests and studies shall be conducted, including psychological testing to determine the nature of any psychiatric disability other than depression.
The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability other than depression identified (i.e. any psychiatric disability other than depression diagnosed since July 2010 including, but not limited to, any PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than depression had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported sexual assault in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than depression was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities (i.e., urinary frequency; constipation, diverticulitis, and lymphocytic colitis; tinnitus; degenerative joint disease of the lumbar spine with intervertebral disc syndrome; degenerative joint disease of the left wrist; a right wrist strain; left lower extremity radiculopathy; right lower extremity radiculopathy; bilateral hearing loss; erectile dysfunction; and depression)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than depression was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities (i.e., urinary frequency; constipation, diverticulitis, and lymphocytic colitis; tinnitus; degenerative joint disease of the lumbar spine with intervertebral disc syndrome; degenerative joint disease of the left wrist; a right wrist strain; left lower extremity radiculopathy; right lower extremity radiculopathy; bilateral hearing loss; erectile dysfunction; and depression)?

If any current psychiatric disability other than depression was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

(e)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities other than depression diagnosed since July 2010 (including, but not limited to, PTSD), the Veteran's reports of a sexual assault in service, and the reports from the Veteran and other lay individuals concerning the Veteran's behavioral/substance abuse problems in the years since service.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report a sexual assault in service, his symptoms, and history, and others are competent to report their observations of his symptoms.  Such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for particular psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current ear disability other than hearing loss and tinnitus.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right or left ear disability other than hearing loss and tinnitus identified (i.e. any right or left ear disability other than hearing loss and tinnitus diagnosed since September 2011), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current ear disability other than hearing loss and tinnitus had its onset in service, is related to the documented treatment for a ruptured left ear drum in April 1973, is related to the Veteran's reported bilateral ear drum rupture in service due to an altercation, or is otherwise related to a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any right or left ear disability other than hearing loss and tinnitus diagnosed since September 2011, the April 1973 treatment for a ruptured left ear drum documented in the Veteran's service treatment records, and his reports of having experienced bilateral ruptured ear drums in service due to an altercation and experiencing a continuity of symptomatology in the years since service,  

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report bilateral ruptured ear drums in service, his symptoms, and history, and such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific ear injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA eye examination to determine the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.   

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current eye disability identified (i.e. any right or left eye disability diagnosed since September 2011 including, but not limited to, dry eye syndrome and meibomian gland dysfunction), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current eye disability had its onset in service or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current eye disability was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities or medications taken for these disabilities (i.e., urinary frequency; constipation, diverticulitis, and lymphocytic colitis; tinnitus; degenerative joint disease of the lumbar spine with intervertebral disc syndrome; degenerative joint disease of the left wrist; a right wrist strain; left lower extremity radiculopathy; right lower extremity radiculopathy; bilateral hearing loss; erectile dysfunction; and depression)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current eye disability was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities or medications taken for these disabilities (i.e., urinary frequency; constipation, diverticulitis, and lymphocytic colitis; tinnitus; degenerative joint disease of the lumbar spine with intervertebral disc syndrome; degenerative joint disease of the left wrist; a right wrist strain; left lower extremity radiculopathy; right lower extremity radiculopathy; bilateral hearing loss; erectile dysfunction; and depression)?

If any current eye disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In formulating the above opinions, the examiner must acknowledge and comment on all eye disabilities diagnosed since September 2011 (including, but not limited to, dry eye syndrome and meibomian gland dysfunction).

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for eye problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected constipation, diverticulitis, and lymphocytic colitis.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the frequency and severity of all symptoms associated with the Veteran's constipation, diverticulitis, and lymphocytic colitis, including any exacerbations/attacks of colitis, malnutrition, anemia, liver abscess, diarrhea, constipation, abdominal distress or, bowel disturbance.  The examiner shall also report the extent to which any such symptoms impair the Veteran's overall health (i.e., mild, moderate, moderately severe, severe, or pronounced impairment). 

The examiner shall also report the severity of all symptoms associated with any adhesions of the peritoneum, including any pulling pain, colic pain, nausea, constipation, diarrhea, abdominal distension, partial or definite obstruction, delayed motility of barium meal, colic distension, or vomiting.
The examiner shall indicate whether the Veteran has experienced any peritonitis, ruptured appendix, perforated ulcer, or operation with drainage and shall report the extent to which any symptoms of adhesions of the peritoneum impair the Veteran's overall health (i.e., mild, moderate, moderately severe, or severe impairment). 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his gastrointestinal disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

The examiner must provide reasons for any opinion given.

9.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination with an examiner other than the one who conducted the July 2013 VA examination to assess the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (e.g. scoliosis, reversed lordosis, abnormal kyphosis).

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia involving the lower extremities.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  
The examiner must provide reasons for any opinion given.

10.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA aid and attendance examination.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall provide an evaluation as to the extent to which the Veteran's service-connected disabilities impact his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the Veteran's ability or inability to dress or undress himself or to keep himself ordinarily clean and presentable; the Veteran's ability or inability to feed himself; the Veteran's ability or inability to attend to the wants of nature; any need of adjustment of any special prosthetic or orthopedic appliance; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning his need for aid and attendance.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

The examiner must provide reasons for any opinion given.

11.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

12.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


